Citation Nr: 0601389	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  00-10 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to an increased evaluation for residuals of a 
right shoulder fracture with resection of distal clavicle, 
currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served a period of active service in the Navy 
from March 1978 to March 1985.  

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions rendered in March 1999 and December 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  

In March 2001, the veteran had a Travel Board hearing at the 
RO with a Judge from the Board.  A transcript of that hearing 
has been associated with the veteran's claims file.  In an 
October 2004 letter from the Board, the veteran was notified 
that the Judge who conducted his March 2001 hearing was no 
longer employed by the Board and advised him of the 
opportunity to provide testimony before a current member of 
the Board.  He was also advised that he was to respond within 
30 days if he wanted another hearing and that if no response 
were received within the prescribed time period, the Board 
would assume that he did not want another hearing.  The 
veteran did not respond to the October 2004 letter.  

In an October 2001 decision, the Board denied the veteran's 
claims for entitlement to service connection for a cervical 
spine disability and entitlement to an increased evaluation 
for his service-connected right shoulder disability.  The 
veteran appealed the Board's October 2001 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an August 2002 Joint Motion for Partial Remand, the Court 
vacated the Board's decision in part and remanded the 
veteran's claims to the Board for actions consistent with 
DeLuca v. Brown, 8 Vet. App. 202 (1995) and the Veterans 
Claims Assistance Act of 2000 (VCAA)(codified at 38 U.S.C.A. 
§ 5100 et seq. (West 2002 & Supp. 2005).  

Thereafter, in April 2003, the Board further developed the 
veteran's claims in order to identify treatment providers and 
schedule VA examination reports.  The Board remanded the 
veteran's claims in October 2003 and in January 2005.  The 
appeal has been returned to the Board for further appellate 
action.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of these 
claims have been addressed.

2.  Competent medical evidence does not show that the veteran 
suffers from a current, chronic cervical spine disability.

3.  Residuals of a right shoulder fracture with resection of 
distal clavicle are manifested by limitation of motion above 
the shoulder level, pain, discomfort, and weakness which 
equates to malunion or nonunion of the clavicle or scapula 
without loose movement.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or 
aggravated by during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

2.  The schedular criteria for a rating in excess of 10 
percent for residuals of a right shoulder fracture with 
resection of distal clavicle are not met.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
Part 4, §§ 4.7, 4.71a, Diagnostic Code 5203 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection - Cervical Spine 
Disability

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Also, 
certain disorders may be presumed to have been incurred 
during service when manifested to a compensable degree within 
a specified time (usually one year) following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2005).  
Consideration for presumptive service connection for such 
diseases and disorders requires a minimum of 90 days of 
active service during a period of war or after December 31, 
1946.  In this case, the veteran's dates of verified active 
service indicate that he is entitled to be considered for 
presumptive service connection.  Further, arthritis is 
included in the list of disorders from 38 C.F.R. §§ 3.307 and 
3.309. 
  
In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2005).  

As an initial matter, in considering the veteran's claim, the 
Board acknowledges the veteran's complaints -- in personal 
statements, the March 2001 hearing transcript, VA examination 
reports, and the VA as well as a private treatment note -- 
that he suffers from current residuals of a cervical spine 
disability due to an injury incurred during active service.  
These lay statements alone, however, cannot meet the burden 
imposed by 38 C.F.R. §§ 3.303, 3.307, and 3.309 with respect 
to the relationship between events during service and his 
current complaints.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) and (a)(2) (2005).  

The veteran contends that he currently suffers from a 
cervical spine disability that was incurred due to an injury 
during active service and that service connection for a 
cervical spine disability is warranted.  After a review of 
the evidence, the Board finds that the record does not 
support his contentions, and that his claim for entitlement 
to service connection for a cervical spine disability must 
fail.

Service medical records show that the veteran underwent 
arthroplasty of the right acromioclavicular joint with 
partial resection of the distal clavicle in April 1982 after 
a motor vehicle accident during active service in November 
1979.  Treatment notes dated in June 1983 showed that the 
veteran complained of diffuse pain in his upper back and 
neck.  A June 1983 bone scan report was unremarkable and the 
examiner indicated that the veteran was fit for duty despite 
neck, back, and shoulder pain.  A May 1984 service treatment 
record noted that the veteran exhibited full neck range of 
the motion and indicated that X-ray reports revealed minimal 
mid thoracic vertebral body osteophyte formation.  Further, 
the veteran's service entrance and separation examination 
reports, dated in 1978 and 1985 respectively, did not show 
any findings of a cervical spine disability.  

While a November 1985 VA examination report showed no 
complaints or diagnosis of cervical spine disability, a July 
1988 VA examination report listed complaints of lower neck 
pain.  An August 1993 VA examination report showed additional 
complaints of radiating neck pain but noted that the 
veteran's cervical spine X-rays were normal.  VA outpatient 
treatment notes dated from April 2000 to July 2000 show 
complaints of neck pain and findings including localized 
tenderness and muscle spasm.  A June 2000 VA X-ray report 
indicated that the veteran had apparent vertebral body height 
loss involving C3 and to a lesser extent C4 and C5.  It was 
noted that while those findings may be "developmental in 
nature or less likely related to old trauma".  The June 2000 
report further listed findings including mild degenerative 
changes to the lower c-spine with anterior osteophytes, 
normal soft tissues, and mild neural foraminal narrowing at 
the left side of C3-4 and indicated that there was no 
evidence of an acute injury.    

In a January 2004 VA examination report, the veteran 
complained of neck pain and detailed that a 1986 MRI study of 
his cervical spine showed no findings.  The examiner 
indicated that the veteran had normal cervical spine range of 
motion, no local findings, and no restriction of motion.  A 
January 2004 VA X-ray report of the cervical spine showed 
disc spaces and facet joints within normal limits and noted 
slight straightening of the lordotic curve on lateral view 
either due to position or muscle spasm.  In a July 2004 VA 
examination report, it was again noted by the examiner that 
the veteran exhibited normal range of motion, no local 
findings, and no restriction of neck motion.  The examiner 
further indicated that while the January 2004 X-ray report 
showed a slight narrowing of the lordotic curve, the veteran 
had a normal lordotic curve and opined that the "findings by 
x-ray were essentially minimal".  In addition, the examiner 
specifically noted that the veteran "does not have any 
evidence at this time of a cervical spine disorder in that 
the range of motion of his cervical spine is normal, and x-
ray examination revealed minimal findings without any 
specific abnormality".  Finally, the examiner opined that it 
would "not be logical to assume that there is any 
relationship" to the veteran's cervical spine complaints and 
his inservice injury in 1979.     

In this case, competent medical evidence of record does not 
show that the veteran suffers from a current, chronic 
cervical spine disability.  Service connection requires the 
diagnosis of a current, chronic disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Even assuming that the 
veteran suffers from a current cervical spine disability, 
competent medical evidence of record does not show that he 
suffers from a cervical spine disability that is 
etiologically related to disease, injury, or events during 
his active service or that was incurred within one year after 
his separation from active service.  As the Board finds that 
the preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107 (West 2002).  Entitlement to service connection for a 
cervical spine disability is not warranted on a direct basis.

The Board has also considered whether the veteran's claimed 
cervical spine disability is secondary to his service-
connected right shoulder disability.  Under 38 C.F.R. § 
3.310(a), service connection may be established on a 
secondary basis for a disability, which is proximately due 
to, or the result of service-connected disease or injury.  
See 38 C.F.R. § 3.310(a) (2005).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
Where a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The veteran 
is currently rated as 10 percent for residuals of a right 
shoulder disability under Diagnostic Code 5203.  However, in 
this case, the Board has already found that the veteran does 
not suffer from a current, chronic cervical spine disability.  
Consequently, entitlement to service connection for a 
cervical spine disability cannot be established on a 
secondary basis.  Further, there is no competent medical 
evidence of record which shows that the veteran's claimed 
cervical spine disability is the result of his service-
connected right shoulder disability.  Therefore, entitlement 
to service connection for a cervical spine disability is also 
not warranted on a secondary basis.

II.  Entitlement to Increased Evaluation - Right Shoulder 

In July 1998, the veteran filed an increased rating claim 
concerning his service-connected right shoulder disability.  
Thereafter, he appealed the RO's March 1999 rating decision 
that continued the 10 percent rating assigned for his 
service-connected right shoulder disability residuals under 
Diagnostic Code 5203.  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2005) (Schedule). 


To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2005).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2005).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2005).

In evaluating the veteran's disability, the Board has 
reviewed and considered all of the evidence in the veteran's 
claims folder.  When all the evidence is assembled, the 
determination must be made as to whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

As an initial matter, in considering the veteran's claim, the 
Board acknowledges the veteran's descriptions of his right 
shoulder symptomatology -- in personal statements from the 
veteran and his representative, the March 2001 hearing 
transcript, VA examination reports, and VA and private 
treatment notes.  The opinions and observations of the 
veteran alone cannot meet the burden imposed by the rating 
criteria under 38 C.F.R. § 4.71a with respect to determining 
the severity of his service-connected right shoulder 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a) (2005).  

As evidence of record indicates that the veteran is right-
hand dominant, his service-connected disability is rated as 
impairment of the major upper extremity for the right 
shoulder.  See 38 C.F.R. § 4.69 (2005).

Under Diagnostic Code 5203 (impairment of clavicle or 
scapula), a 10 percent rating is warranted for malunion or 
nonunion without loose movement of the clavicle or scapula.  
A 20 percent rating is warranted for dislocation of the 
clavicle or scapula or nonunion of the clavicle or scapula, 
with loose movement.  These evaluations are the same for 
either the major or minor arm.  Diagnostic Code 5203 also 
provides that impairment of the clavicle or scapula can be 
alternatively rated on impairment of function of the 
contiguous joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5203 (2005).  Evidence of record, including VA outpatient 
treatment records dated in from 1997 to 2004, VA examination 
reports dated in February 1999 and July 2004, and a July 2000 
private treatment note, does not show right shoulder findings 
of dislocation of the clavicle or scapula or nonunion of the 
clavicle or scapula with loose movement.  A July 2000 private 
treatment note listed a diagnosis of right shoulder 
subscapular bursitis.  

The Board is not free to ignore the effects of pain.  The 
Board notes that the veteran has continually complained of 
right shoulder pain, weakness, fatiguability, and functional 
limitation in the medical evidence of record.  An evaluation 
of any musculoskeletal disability must include consideration 
of the veteran's ability to engage in ordinary activities, 
including employment, and of impairment of function due to 
such factors as pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination.  See 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The veteran is competent to report 
pain.  The record, however, does not demonstrate objective, 
satisfactory evidence of painful motion attributable to the 
veteran's right shoulder disability to the extent that would 
support the assignment of an increased rating.  In a February 
1999 VA examination report, the examiner indicated that range 
of motion in the affected shoulder joint was performed only 
in slow motion as well as additionally limited by fatigue, 
weakness, and lack of endurance following repeated use.  In 
the July 2004 VA examination report, the examiner noted that 
the veteran's right shoulder findings would cause some early 
fatiguability and some residual pain as well as discomfort 
with activity.  However, multiple VA treatment notes and VA 
examination reports dated from 1999 to 2004 showed the 
veteran exhibited full strength in his right shoulder as well 
as no atrophy findings or neurological symptoms.  While the 
veteran's pain must be considered in evaluating his service-
connected disability, the Schedule does not require a 
separate rating for pain.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  After considering the effects of the pain 
on movement, weakness, functional limitation, and 
fatigability, as described in the records of examination and 
treatment, the Board concludes that the disabling effects of 
the pain alone do not meet or more nearly approximate the 
criteria for assignment of a higher rating under 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Disability of the shoulder and arm is rated using 38 C.F.R. § 
4.71a, Diagnostic Codes 5200 through 5203.  Some of these 
diagnostic codes are simply not applicable to the veteran's 
service-connected right shoulder disability.  It is neither 
contended nor shown that the veteran's service-connected 
right shoulder disability involves ankylosis of the 
scapulohumeral articulation (Diagnostic Code 5200) or other 
impairment of the humerus (Diagnostic Code 5202).  

Limitation of motion of the arm is evaluated under Diagnostic 
Code 5201.  When the major extremity is involved, a 20 
percent rating is warranted when motion is limited to the 
shoulder level.  A 30 percent rating is assigned when motion 
is limited to midway between the side of the body and the 
shoulder level.  A rating of 40 percent evaluation is 
warranted when motion from the side is limited to 25 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2005).  For VA 
rating purposes, when the arm is at the side it is considered 
to be at 0 degrees and when it is raised to shoulder level it 
is at 90 degrees from the body.  See 38 C.F.R. § 4.71, Plate 
I (2005); see also Mariano v. Principi, 17 Vet. App. 305, 
317-18 (2003) (noting that criteria under Diagnostic Code 
5201 do not explicitly refer to any specific type of range of 
motion measurement, such as abduction, as is referred to 
under Diagnostic Code 5200, and remanding for VA to decide 
whether limitation of motion for purposes of establishing a 
certain rating requires limitation in all planes or 
limitation in any one plane).  VA treatments notes dated in 
January 1998, November 1999, February 2004, and August 2004 
showed findings of full range of motion for the right 
shoulder.  In a February 1999 VA examination report, the 
veteran's right shoulder range of motion test results are 
listed as flexion - 108 degrees without pain, abduction - 180 
degrees with pain at 180 degrees, external rotation - 90 
degrees without pain but stiffness, and internal rotation - 
90 degrees with pain at 50 degrees.  In a July 2004 VA 
examination report, the examiner noted that the veteran 
suffered from a moderate reduction of range of motion of the 
right shoulder and listed his right shoulder range of motion 
test results as forward elevation - 160 degrees, backward 
elevation - 30 degrees, abduction - 180 degrees,  adduction - 
30 degrees, external rotation - 70 degrees, and internal 
rotation - 30 degrees.  Based on the findings discussed 
above, evidence of record does not show that the veteran's 
right shoulder range of motion is limited to the shoulder 
level.  

Under Diagnostic Code 5010, traumatic arthritis established 
by X-ray findings is to be evaluated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2005).  Degenerative arthritis established by X-ray findings 
will be evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion. 
Limitation of motion must be confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  
Despite the isolated notation of mild glenohumeral joint 
degenerative changes in the June 2000 VA X-ray report , 
multiple VA X-ray reports dated from 1999 to 2004 as well as 
an April 2004 VA MRI report do not show any diagnoses of 
degenerative arthritis.   

The criteria for a rating in excess of 10 percent for the 
veteran's right shoulder disability under Diagnostic Codes 
5200 through 5203 have not been met, based on the evidence 
discussed above.  The veteran's reports of right shoulder 
pain, limitation of motion, stiffness, fatiguability, 
weakness, functional limitation, and tenderness do not meet 
or more nearly approximate the criteria for an increased or 
any additional separate compensable rating under Diagnostic 
Codes 5200 through 5203.  See 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a (2005).  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Evidence of record indicates that the veteran underwent 
arthroplasty of the right acromioclavicular joint with 
partial resection of the distal clavicle in 1982.  Therefore, 
the Board will also consider whether a separate, compensable 
evaluation is warranted for a surgical scar.  In Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994), the Court held that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  The Board further 
notes that, effective August 30, 2002, new regulations were 
promulgated concerning ratings for skin disorders (including 
scars).  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  
However, the changed regulation may not be applied prior to 
the effective date.  See 38 U.S.C.A. § 5110(g) (West 2002).  

In this case, the veteran does not contend, and the evidence 
does not show, that a separate compensable rating is 
warranted for a right shoulder scar, status post arthroplasty 
in 1982.  The Board therefore finds that the veteran will not 
be prejudiced by the consideration of the revised rating 
criteria for scars.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Under 38 C.F.R. § 4.118, Diagnostic Codes 7803 and 
7804 (effective prior to August 30, 2002), a 10 percent 
evaluation is warranted for superficial, poorly nourished 
scars with repeated ulceration, or scars, which are shown to 
painful and tender on objective demonstration.  Under 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2005), a 10 percent 
evaluation is warranted for superficial scars that are 
painful on examination.  In this case, none of the medical 
evidence of record shows complaints or findings of pain or 
tenderness concerning the veteran's right shoulder scar.  
While a January 1998 VA treatment record showed a notation of 
an unsightly scar, a July 2004 VA examination report and an 
August 2004 VA treatment note show notations of a well-healed 
right shoulder scar.  Therefore, the Board finds that there 
is no evidence to show that the veteran has compensable 
manifestations of his right shoulder scar under any version 
of 38 C.F.R. § 4.118.  Consequently, the assignment of a 
separate 10 percent evaluation for a right shoulder 
postoperative scar is not warranted.

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R 
§ 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities is made.  The governing 
norm in an exceptional case is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R §  3.321(b)(1) (2005).  

In this case, the Schedule is not inadequate.  Higher ratings 
are available under the Schedule for the veteran's service-
connected right shoulder disability.  But, as discussed 
above, the presence of findings meeting the schedular 
criteria for an increased rating have not been shown.  In 
addition, it has not been shown that the service-connected 
right shoulder disability alone has required frequent periods 
of hospitalization or produced marked interference with the 
veteran's employment.  The Board recognizes that the veteran 
contends that pain in his right shoulder causes marked 
interference with his employment.  In a May 2000 VA treatment 
note, the veteran indicated that he was "out of work" and 
"bedridden" due to shoulder pain.  However, in additional 
VA treatment notes and examination reports dated in 2004, the 
veteran stated that he was self-employed and employed as a 
full time computer salesman.  While the examiner in a July 
2004 VA examination report indicated that the shoulder pain 
and discomfort would interfere with any kind of employment, 
none of the competent medical evidence of record shows a 
finding of marked interference with employment caused by the 
veteran's service-connected right shoulder disability alone.  
Further, the Board notes that the veteran suffers from other 
disabilities including hypertension and diabetes mellitus.  
The totality of the evidence does not support the assignment 
of an extraschedular rating for the veteran's right shoulder 
disability.



III.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  As discussed below, VA fulfilled its 
duties to inform and assist the veteran concerning these 
claims.  Accordingly, the Board can issue a final decision 
because all notice and duty to assist requirements have been 
fully satisfied, and the veteran is not prejudiced by 
appellate review.

In this case, a substantially complete application for the 
increased rating claim was received in July 1998.  A 
substantially complete application for the service connection 
claim was received in May 2000.  Thereafter, in rating 
decisions dated in March 1999 and December 2000, the 
veteran's claims were denied.  After those rating actions 
were promulgated, VA provided notice to the veteran.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Notice was provided by VA, and the content of the notice 
fully complied with the requirements of U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005), and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as discussed below.  
Further, after the notice was provided, the case was 
readjudicated in a June 2005 supplemental statement of the 
case (SSOC).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error to the veteran.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).     

In December 2003 and February 2005 letters from the RO, the 
veteran was notified regarding what information and evidence 
is needed to substantiate his claims, what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit evidence in his possession that pertains 
to the claims.  

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letters from VA dated in December 2003 
and February 2005, complied with these requirements.    

Additionally, the Board notes that the December 2003 letter 
to the veteran properly notified him of his statutory rights.  
Further, a recently enacted amendment to the VCAA clarified 
that the one-year period within which evidence may be 
submitted does not prohibit VA from making a decision on a 
claim before expiration of that time period.  See 38 U.S.C. 
§§ 5102, 5103 (West 2002 & Supp. 2005).

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA outpatient and inpatient medical 
records, private treatment records, and VA examination 
reports have been obtained and associated with the file.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disability) records exist that have 
not been obtained.  In a February 2005 letter, the RO made 
another attempt to request information from the veteran in 
order to obtain additional records from a specified private 
treatment provider as well as records from the National 
Personnel Records Center.  The RO sent a follow up letter to 
the veteran's representative concerning this evidence in 
April 2005.  Neither the veteran nor his representative 
responded to these letters.   

VA's duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claims.  Multiple VA 
examinations were provided to evaluate the veteran's right 
shoulder disability as well as the claimed cervical spine 
disability.  In August and September 2005, after being 
informed that the examination would be used to determine 
eligibility for VA benefits in a letter from the VA-
contracted provider during August 2005, the veteran failed to 
report to two VA joints examinations.  Under the 
circumstances, no further development is warranted.  See 38 
C.F.R. §§ 3.159, 3.655(b) (2005); see also Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991) (noting that the VA's duty to 
assist the veteran is not a one-way street; the veteran also 
has an obligation to assist in the adjudication of his 
claim).

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  VA's efforts have also 
complied with the instructions contained in Remand from the 
Board dated in January 2005.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Further development and further expending 
of VA's resources is not warranted.  Any "error" to the 
veteran resulting from this Board decision does not affect 
the merits of his claims or his substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2005).  There is no reasonable possibility 
that further assistance to the veteran would substantiate his 
claims.  See 38 C.F.R. § 3.159(d) (2005).


ORDER

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to an increased evaluation for residuals of a 
right shoulder fracture with resection of distal clavicle is 
denied. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


